Citation Nr: 0909964	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
sinusitis with right deviated nasal septum, prior to November 
10, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
chronic sinusitis with right deviated nasal septum, since 
November 10, 2008.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued in 
August 2004 in which the RO, inter alia, granted service 
connection and assigned a 0 percent (noncompensable) rating 
for chronic sinusitis with right deviated nasal septum, 
effective January 8, 2004.  In December 2004, the Veteran 
filed a notice of disagreement (NOD) with regard to the 
initial rating for sinusitis.  The RO issued a statement of 
the case (SOC) in July 2005.  The following month, the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

In his substantive appeal (VA Form 9) received in August 
2005, the Veteran requested an RO hearing and a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  Subsequently, in November 2006, the 
Veteran cancelled his RO hearing.  A July 2007 letter 
informed the Veteran that his Travel Board hearing was 
scheduled in August 2007.  Although the hearing notification 
was not returned by the U.S. Postal Service as undeliverable, 
the Veteran failed to report for the scheduled hearing, and 
has not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  

In December 2007, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the RO/AMC 
granted an initial rating of 30 percent, effective November 
11, 2008, and denied an initial, compensable rating prior to 
November 11, 2008 (as reflected in a January 2009 rating 
decision and supplemental SOC (SSOC)) and returned the appeal 
to the Board for further consideration.  

Because the Veteran disagreed with rating assigned following 
the grant of service connection, the Board has characterized 
the initial rating claim in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability. Moreover, although the RO awarded a 
higher rating during the pendency of this appeal, inasmuch as 
a higher rating is available for chronic sinusitis with right 
deviated nasal septum before and since  November 30, 2008, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the 
appeal as now encompassing the two matters set forth on the 
title page.  See  Fenderson, 12 Vet. App. at 126; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the January 8, 2004, effective date of the grant of 
service connection, the Veteran's chronic sinusitis with 
right deviated nasal septum has been manifested by more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge; 
surgery is not shown.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 30 percent initial rating 
for chronic sinusitis with right deviated nasal septum are 
met, effective January 8, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code (DC) 6514 (2008). 

2.  The criteria for a rating in excess of 30 percent for 
chronic sinusitis with right deviated nasal septum have not 
been met at any time prior to or since November 10, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, DC 6514 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal  initially arose from the denial of service 
connection for the disability under consideration, and a July 
2004 letter pre-rating letter provided notice pertinent the 
matter service connection/  As, since the grant of service 
connection in the rating action on appeal, the appeal now 
involves requests for higher ratings, the Board  need address 
only the notice pertinent to the matter of higher rating.  

After the grant of service connection, and assignment of an 
initial, noncompensable rating, the July 2005 SOC set forth 
criteria for higher ratings.  Later, in a December 2007 post-
rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to support 
a claim higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, as well as general information 
pertaining to VA's assignment of disability ratings and 
effective dates.  After issuance of the December 2007 letter, 
and opportunity for the Veteran to respond, the January 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of February 2004 and 
November 2008 VA examinations.  Also of record and considered 
in connection with the appeal are the various statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  Here, by 
assigning different ratings before and since November 10, 
2008, the RO has assigned staged  ratings for the disability 
at issue./  

Under Diagnostic Code 6514, a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, DC 6514.  The note to that 
provision defines an "incapacitating episode" of sinusitis 
as one that requires bed rest and treatment by a physician.  
Id.

Traumatic deviation of the nasal septum warrants a 10 percent 
rating with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, DC 6502 (2008).  

Considering the evidence of record in light of all pertinent 
criteria, and resolving  all reasonable doubt in the 
Veteran's favor, the Board finds that an initial 30 percent, 
but no higher, rating is warranted since the January 2004 
effective date of the grant of service connection for the 
disability. 

An October 2003 service treatment record shows the Veteran 
complained at that time of sinus pain for the last month and 
a half.  Probable sinusitis was assessed.  That same month a 
computed tomography (CT) scan of the Veteran's sinuses 
revealed focal sinus disease occluding the right maxillary 
sinus infundibulum and a slightly deviated right nasal 
septum.  The following month, the Veteran continued to 
complain of pain and facial pressure, as well as headaches 
and congestion.  Deviated septum and chronic right sinusitis 
were diagnosed in November 2003.  

The Veteran was afforded a VA examination in February 2004.  
The Veteran's claims file was not made available to the 
examiner for review.  During the examination, the Veteran 
complained of problems breathing and sinus pain and pressure 
at times after service.  The examiner entered relevant 
diagnoses of (1) Nasal obstruction due to septal deviation; 
and (2) Chronic sinusitis.  While the February 2004 VA 
examiner noted that the Veteran's sinuses were nontender, no 
further findings responsive to the criteria for evaluating 
sinusitis were provided.

In his NOD and substantive appeal, the Veteran has contended 
that his sinusitis was worse than reflected by the assigned 
noncompensable rating (prior to November 10, 2008), noting 
that he had continuous nasal discharge and crusting, that his 
left nostril was only 50 percent open while his right nostril 
was completely obstructed.  Moreover, he claimed to have 
continuous sinus pressure accompanied by headaches and that 
antibiotic treatments have failed.

The Veteran was afforded another VA examination in November 
2008.  The report of examination reflects that the claims 
file was reviewed, and that the relevant history was noted.  
The Veteran reported ongoing problems breathing through his 
nose, nasal discharge, and nasal burning.  The course had 
been stable since the onset in 2002.  There had been no 
radical surgery of the sinuses and there was no chronic 
osteomyelitis.  The Veteran did not have any incapacitating 
episodes due to sinusitis, but he did have greater than six 
episodes of non-incapacitating episodes a year, with 
headache, purulent drainage and sinus pain lasting from 7 to 
14 days per episode.  On physical examination there was 
tenderness of the frontal and maxillary sinuses but no 
evidence of active disease at that time.  There was 
30 percent nasal obstruction on the left and 70 percent on 
the right.  The deviation was due to trauma.  The examiner 
diagnosed (1) Recurrent non-incapacitating sinusitis, not 
requiring antibiotics; and (2) Nasal septal deviation with 
obstruction.

The Veteran reported headaches, congestion, sinus pain and 
facial pressure during service; problems breathing and sinus 
pain and pressure on February 2004 examination, and 
continuous nasal discharge and crusting and continuous sinus 
pressure accompanied by headaches in his December 2004 NOD.  
Then, when asked during his November 2008 VA examination, he 
reported having more than 6 episodes of non-incapacitating 
episodes of sinusitis per year and the examiner diagnosed 
recurrent non-incapacitating sinusitis.  Importantly, the 
Veteran also relayed that the course of his disability had 
been relatively stable since its onset in 2002.  In short, 
the Veteran has continued to report sinusitis symptoms and 
more than 6 non-incapacitating episodes of sinusitis per year 
are reported.  Collectively, this evidence does actually 
suggest that the Veteran's disability has worsened since 
service connection was granted, but, rather, supports a 
finding that the Veteran's disability has remained stable-
with more than 6 non-incapacitating episodes of sinusitis per 
year-since his separation from service.    

Given the above, the Board finds that, with resolution of all 
reasonable doubt in favor of the Veteran, his chronic 
sinusitis with right deviated nasal septum has more nearly 
approximated the criteria for a 30 percent, but no higher, 
rating since the effective date of the grant of service 
connection (January 8, 2004).  

The Board notes that a higher rating of 50 percent under DC 
6214 would be warranted following radical surgery with 
chronic osteomyelitis, or; with evidence of near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Essentially, the Veteran would need to 
have had some type of surgery for sinusitis for the higher 
rating to be warranted.  During the VA examination in 
November 2008, the Veteran reported having no surgeries for 
sinusitis.  As the competent evidence, including the 
Veteran's statements, shows that he has not had surgery for 
sinusitis, a higher rating is not warranted at any time 
pertinent to this appeal.  

The Board has also considered whether a separate rating would 
be warranted for the deviated nasal septum.  However, the 
competent medical evidence shows that the Veteran's nasal 
septum is obstructed 30 percent on the left and 70 percent on 
the right, which falls short of the required criteria for a 
compensable rating for a deviated nasal septum (50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side).  See 38 C.F.R. § 4.97, DC 6502.  

Thus, the record presents no basis for assignment of a rating 
higher than 30 percent either before or since November 10, 
2008.  

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 30 percent but no higher 
rating for chronic sinusitis with right deviated nasal septum 
since the effective date of the grant of service connection 
for the disability.  The Board has applied the benefit-of-the 
doubt doctrine in determining that the criteria for an 
initial 30 percent rating are met, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 30 percent rating for chronic sinusitis with right 
deviated nasal septum is granted, effective January 8, 2004, 
subject to the legal authority governing the payment of 
compensation benefits.

A rating in excess of 30 percent for chronic sinusitis with 
right deviated nasal septum is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


